DETAILED ACTION
Remarks

The instant application having Application No. 16/288051 filed on February 27, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-15 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-15 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Hayashi et al. (US Patent Publication No. 2005/0024513 A1) discloses an information processing apparatus is provided. The apparatus includes a classifying section for classifying a plurality of images by a predetermined time unit based on time information attached to the images, a display control section for displaying the images classified into the time units by the classifying section in display regions divided for the corresponding time units, and a selection section for selecting a plurality of images classified into the same time unit for displaying each of the plurality of images one by one in the corresponding display region if the plurality of images are classified into the same time unit by the classifying section. 
Prior art of record Rangapuram et al. (US Patent No. 9,158,804 B1) discloses changed files since a last backup are identified to be backed up by reverse mapping changed blocks to files. Block identifiers specifying blocks on a storage volume are received. A location of a file table zone is determined. The file table zone stores a file table of records. Each record stores a 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “generating an index structure of files in existing backup data created at a first point of time, the index structure having a first layer and a second layer stored separately, wherein the first layer stores path information of each folder in the existing backup and the second layer stores file names of each of the folders, wherein for each path the first layer also associates each path information to the corresponding file names in the second layer; upon occurrence of an incremental backup, updating the index structure by for each item in the incremental backup performing: determining whether the item is a folder or a file; for an item determined to be a file, searching the first layer to check whether a file path of the file exists in the first layer and, if yes, adding the file name to the second layer and adding an association of the path in the first layer to the file name stored in the second layer, and when the file path does not exist in the first layer, adding to the first layer a new path and creating association to the second layer to the file name and storing the file name in the second layer; for an item determined to be a folder, obtaining from the incremental backup all filenames of files associated with the folder and identifying all filenames having corresponding entry in the second layer as modified files; repeating the process until all files and folders of the incremental backup have been processed.”

Independent claims 6 and 11 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168